Title: To Thomas Jefferson from William Armistead Burwell, 11 August 1806
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            Dr Sir,
                            
                            August 11th 1806
                        
                        I have lost no time in consulting Mr Turner upon the Subject of Managing your estate in Albemarle; the
                            result however has proven unfavorable to my wishes; he thinks the Sacrifice in quitting his farm too great to for the Sum
                            of 75.£. in other respects he would feel pleased with your employment & thinks himself competent; I am Sorry you must
                            loose his Services, because I beleive your interest would be very much promoted; this opinion is entertaind by all who
                            know Mr T. & who have witnessed his industry, fidelity & Skill while in the business of Colo Callaway—Some days
                            since I met with Mr Anthony Street the son of the Gentleman, who was consulted about the character of Ray: he informs me
                            Ray lived in Lunenburg until he married, that he married a very old woman merely for her fortune, which he soon wasted,
                            & then disappeard, from which time nothing certain has been heard from him until your letter arrived, the Grand son of
                            the woman he married I find lives in this County, & if you still feel doubtful about his merits, [shall] be consulted—I have given this information lest the letter of Mr
                            Street Senr Miscarries—Upon the whole Ray was consider’d a man utterly destitute of Morals or principle.
                        Mr. Clarke has determin’d to resign his seat in Congress without farther delay. I have been fixed on & solicited
                            by Many who place confidence in me to become a Candidate to fill the vacancy, relying on the Sincerity of their
                            Solicitations I have consented; Notwithstanding the sanguine expectations of my friends, I myself feel very doubtful of
                            Success; It is almost impossible for an Individual, without any particular claim on the people of the district, to prevail against one who has connexions scatter’d in every
                            direction & who on such occasions generally display the utmost Zeal, whatever may be the event I shall be satisfied,
                        the people will be represented by one disposed to support the Administration—This will place it out of my
                            power to return to Washington in the fall, it will be necessary unless Captn Lewis arrives to provide yourself with
                            another Secretary—Mr Coles will probably be pleased with the offer—If he goes, & I am disappointed, I will if he &
                            yourself think proper resume the station in the spring—from the public prints I find Smith & Ogden have been acquitted;
                            & the whole blame of that transaction attatchd to the Executive—would not 
                     your next communication to Congress afford an
                            excellent opportunity of Satisfying the public of the innocence of
                            the Executive & the atrocious malignity of those who have prejudged them? 
                  Be pleased to present me affectionately to your
                            family; & yourself accept my most Sincere wishes for your health & happiness—
                        
                            Wm  A Burwell
                            
                        
                    